Citation Nr: 1128775	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (claimed as PTSD, depression, panic attacks, anxiety, and suicidal ideation).  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for alcoholism.  

4.  Entitlement to service connection for joint pain, to include as due to ionizing radiation and/or an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1992 and from October 1992 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his June 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  The Veteran was scheduled a Travel Board hearing in May 2011 and notice of the hearing was sent to his address of record; however, the Veteran did not report for the scheduled hearing.  Instead, in May 2011, the Veteran submitted a written statement requesting that a decision be rendered in his case without a hearing.  The Board, then, finds that a new hearing should not be scheduled and that all due process has been satisfied with respect to the Veteran's right to a hearing.  

As discussed below, the issues of service connection for an acquired psychiatric disorder and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has migraine headaches that are due to any incident or event during service or are otherwise related thereto.  

2.  The Veteran filed his claim of service connection for alcoholism in August 2004, after the passage of Congressional legislation prohibiting the grant of direct service connection for alcohol and drug abuse based on claims filed on or after October 31, 1990.

3.  The preponderance of the evidence is against a finding that the Veteran's alcohol abuse and dependency are the result of, etiologically related to, or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Alcoholism was not incurred in or aggravated by service and is not secondary to any service-connected disability.  38 U.S.C. §§ 1101, 1110, 1111, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


Migraine Headaches

The Veteran is seeking service connection for migraine headaches.  However, after carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for migraine headaches.  

At the outset, the Board notes that the Veteran has not provided any details regarding why he believes service connection is warranted, including any particular event, disease, or injury incurred during service to which he attributes his current headaches.  In fact, the service treatment records do not contain any complaints, treatment, or findings related to headaches that were incurred at any point during service.  In evaluating this claim, the Board also finds probative that the Veteran specifically denied having any frequent or severe headaches at his August 1992 separation examination and objective examination did not reveal any headache disability.  Therefore, the Board finds that no chronic headache disability was noted in service, which is evidence against the Veteran's claim.  

In addition to the foregoing, the post-service evidence does not reflect complaints or treatment for headaches for many years after service.  The first time the Veteran is shown to report having migraine headaches is in October 2003, almost 10 years after his active military service.  See October 2003 treatment records from Coastal Plains Hospital.  However, the evidence does not show any treatment for migraines until December 2003, at which time the Veteran reported that migraines were diagnosed and treated by a specific doctor.  The Veteran did not report when he first incurred or received treatment for migraine headaches and, notably, the Veteran did not report that his headaches were incurred in service or are otherwise related thereto.  In fact, the Veteran has not provided any lay or medical evidence that shows he continuously suffered from headaches following service.  

As a result, the Board finds that the gap of many years in the record militates against a finding that the Veteran incurred a chronic headaches disability during service, and also rebuts any assertion of continuity of symptomatology since separation from service, which is evidence against the Veteran's claim.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition to the foregoing, the Board finds probative that there is no competent lay or medical evidence that establishes a nexus between the Veteran's current reports of migraine headaches to his military service.  

Indeed, while the post-service medical evidence does not provide any indication as to the etiology of the Veteran's current headaches, the post-service evidence does not contain any medical evidence or opinion which relates the Veteran's current headaches to his military service.  In addition, as noted, the Veteran has not provided any competent lay evidence that attributes his current headaches to his military service, as there is no lay evidence that relates the current headaches to any incident, event, or disease during service or any competent or credible lay evidence establishing continuity of headache symptomatology following service.  

In evaluating this claim, the Board notes the Veteran has not been afforded a VA examination.  However, a VA examination is not warranted in conjunction with this claim because, as noted, there is no competent lay or medical evidence that (1) establishes an in-service event, injury, or disease to which the Veteran's current headaches may be attributed or (2) which indicates that the headaches may be associated with an in-service event, injury, or disease (such as credible lay evidence of continuity of symptomatology or medical evidence purporting to relate the current disability to service).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for migraine headaches.  As a result, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Alcoholism

The Veteran is seeking service connection for alcoholism.  However, after carefully reviewing the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim.  

The Veteran's service treatment records reflect that the Veteran was diagnosed with continuous, severe alcohol abuse after it was noted that he had a long history of alcohol abuse and reported drinking to excess all of the time.  See May 1986 service treatment record.  There is no indication that the Veteran's alcohol use or abuse began in service, to include as due to any incident, event, or injury incurred therein.  In fact, the post-service evidence shows that the Veteran's diagnosis of alcohol abuse and dependency was continued following service, with no indication that it was due to or incurred during service.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse for claims filed after October 31, 1990.  

Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The Veteran filed his service connection claim in August 2004 and, thus, his claim is subject to the provisions of § 8052 of the OBRA.  

However, the United States Court of Appeals for the Federal Circuit (Court) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Id.

In sum, the above-referenced legislation expressly prohibits the grant of direct service connection for alcohol or drug abuse based on claims filed on or after October 31, 1990.  Therefore, the Board finds that service connection on a direct basis must be denied in this case as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).

In addition, the Board finds that service connection for alcoholism may not be granted on a secondary basis because there is no lay or medical evidence of record which reflects that the Veteran's alcoholism is due to, the result of, or aggravated by a service-connected disability.  Indeed, as noted, the post-service medical evidence does not reflect that the Veteran's alcohol abuse and dependency is related to any disability which has been etiologically related to his military service and the Veteran has not provided any competent lay evidence which attributes his alcohol abuse and dependency to a disability incurred or otherwise related to his military service.  The Veteran merely filed a claim seeking service connection for alcoholism, without providing any details as to why he believes his condition is related to his military service.  

Therefore, based on the foregoing, the Board finds that the claim of service connection for alcoholism on a direct basis must be denied as a matter of law and that the preponderance of the evidence of record is against a finding that his alcoholism is proximately due to, the result of, or aggravated by, any service- connected disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2004 and July 2005 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

The Board notes that the Veteran was not informed of how disability ratings and effective dates are assigned as required by Dingess v. Nicholson, supra.  However, because the service connection claims discussed above have been denied, such issues are moot and there is no prejudice to the Veteran in proceeding with the decision.  Accordingly, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record.  Indeed, the Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for migraine headaches is denied.  

Entitlement to service connection for alcoholism is denied.  


REMAND

Acquired Psychiatric Disorder

In evaluating this claim, the Board finds that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  Indeed, the evidentiary record reflects that the Veteran is currently receiving benefits through the Social Security Administration (SSA), as the April 2008 VA PTSD examination reflects that he has been on SSA disability for the past five years due to hepatitis C, depression, and PTSD.  

However, the evidentiary record does not contain the actual SSA decision or the reports and records considered by SSA in making its decision.  Therefore, the Board is unable to determine that no reasonable possibility exists that the record are relevant to the Veteran's claim.  Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Moreover, the Board notes that, while the Veteran was afforded a VA examination in conjunction with his claim for an acquired psychiatric disorder in April 2008, the examination was not adequate because the VA examiner did not provide an opinion regarding the etiology of the disabilities diagnosed at the examination.  Indeed, while the April 2008 VA examiner determined that the Veteran's symptoms did not met the DSM-IV criteria for a diagnosis of PTSD, the examiner did not provide an opinion regarding whether the Veteran's depressive and anxiety disorders are related to his military service, to include the events the Veteran reported that occurred during service.  

In this regard, the VA examiner stated that the Veteran had serious problems with substance abuse prior to his in-service stressors and that those problems were related to problems with depression because of marital problems.  However, this notation does not rule out the possibility that the Veteran's current diagnoses of depressive and anxiety disorders may be related to his in-service stressors.  Therefore, the Board concludes that this claim must be remanded in order to obtain an appropriate medical opinion. 




Joint Pain

The Veteran has asserted that service connection is warranted for joint pain affecting his back and neck because he believes his pain is due to his exposure to ionizing radiation by way of the radar and communication equipment he worked with during service.  In the alternative, the Veteran has asserted that his joint pain represents an undiagnosed illness that is related to his service in the Southwest Asia Theater of operations (Operation Desert Storm/Desert Shield).

Despite the Veteran's assertions regarding why he believes his current joint pain is related to his military service, the Board will also evaluate his claim to determine if service connection may be granted on a direct basis, as that theory of entitlement is also raised by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The post-service evidence reflects that the Veteran has reported a medical history of generalized body pain, including pain that affects his back and neck, although there is no objective medical evidence of record of an underlying back or neck disability to which the Veteran's subjective reports of pain have been attributed.  See October 2003 treatment records from Coastal Plains Community Hospital and Padre Behavioral Hospital.  

The Veteran was afforded a VA Joints examination in July 2009 to determine if he has an undiagnosed illness possibly related to his service during the Gulf War.  However, the Board finds that the July 2009 VA examination was inadequate for the following reasons.  At the outset, the Board notes that the July 2009 VA examiner did not evaluate the Veteran to determine if he currently has a neck disability that represents an undiagnosed illness related to his Gulf War service.  In addition, the Board notes that, while the VA examiner evaluated the Veteran's back condition, he did not provide an adequate diagnosis or opinion regarding the back condition.  Indeed, the VA examiner noted that he would provide a diagnosis after X-rays were conducted of the Veteran's spine; however, the examination report reflects that X-rays were not ordered and, thus, a diagnosis and opinion were not rendered.  

Moreover, the Board finds that a medical opinion is needed with respect to whether the Veteran's current diagnoses are related to the complaints of musculoskeletal pain reported during service.  See service treatment records dated June to November 1985 and July 1986.  

Therefore, the Board finds that a remand is needed in order to obtain an adequate medical opinion regarding whether the Veteran's current joint pain is directly related to his military service or, in the alternative, represents an undiagnosed illness related to his Gulf War service.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Request that the physician who conducted the April 2008 VA examination review the claims file and provide an addendum to his previous report.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any current psychiatric disability is related to the Veteran's military service, to include the events reported by the Veteran.

a. If the April 2008 VA examiner is no longer available, a physician knowledgeable in evaluating psychiatric disorders should be requested to provide the requested opinion.  

b. The examiner should be informed that the Veteran is considered competent to report the events that occurred during service and that the lack of contemporaneous evidence documenting his reported events do not necessarily render his report incredible.  

c. A rationale must be provided for any opinion offered.  

d. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3. Request that the physician who conducted the July 2009 VA examination review the claims file and provide an addendum to his previous report.  The physician provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any current back or neck pain (1) is directly related to the Veteran's military service, to include the complaints of musculoskeletal pain rendered therein or (2) is related to an actual disability or condition affecting the back or neck.

a. If the July 2009 VA examiner is no longer available, a physician knowledgeable in evaluating psychiatric disorders should be requested to provide the requested opinion.  

b. An opinion should be provided with respect to both the back and neck and with respect to the direct service connection and an undiagnosed illness.  

c. A rationale must be provided for any opinion offered.  

d. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.


4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


